Dismissed and Memorandum Opinion filed December 14, 2017.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00826-CV

   GENETIC KEDMEOFF, LLC, JOY YOGA CENTER, LLC SOURCE
  STREET, LLC JEMSU (HOUSTON) LLC, JEMSU, LLC, MARIJUANA
     MARKETING GURUS, LLC AND KYROZEN, LLC, Appellants
                                         V.

 SIGNET INTERACTIVE, LLC KRISTEN BAKER, ASHKLEY MATHIS
AND RYAN MATHIS, INDIVIDUALLY AND AS MEMBERS OF SIGNET
               INTERACTIVE, LLC, Appellees

                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-31806

                 MEMORANDUM                       OPINION


      This is an appeal from a judgment signed October 19, 2017. The notice of
appeal was filed October 13, 2017. To date, our records show that appellants have
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying costs).
Tex. Gov’t Code Ann. § 51.207 (West 2013).

      On November 16, 2017, this court ordered appellants to pay the appellate
filing fee on or before December 1, 2017, or the appeal would be dismissed.
Appellants have not paid the appellate filing fee. Accordingly, the appeal is ordered
dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time).


                                        PER CURIAM

Panel consists of Justices Boyce, Jamison, and Brown.




                                           2